Opinion filed September 29, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00189-CV
                                  __________

               IN THE MATTER OF J.E.N., A JUVENILE


                    On Appeal from the County Court at Law
                            Brown County, Texas
                         Trial Court Cause No. 2520


                     MEMORANDUM OPINION
      The State alleged that Appellant, J.E.N., engaged in delinquent conduct as a
juvenile by committing the offenses of injury to a disabled individual, burglary of a
habitation, and aggravated assault. See TEX. FAM. CODE ANN. § 53.04 (West 2022);
see also TEX. PENAL CODE ANN. §§ 22.04(a), 30.02(a), 22.02(a) (West 2019 & Supp.
2021). Because Appellant was fifteen years old when these offenses were allegedly
committed, this proceeding was filed in juvenile court. In response to the State’s
petition, Appellant pleaded “true” to the first allegation (offense) and “not true” to
the second and third allegations (offenses). The State proceeded to trial on the
second and third allegations. After an adjudication hearing, the juvenile court found
all allegations to be “true” and adjudicated Appellant to have engaged in delinquent
conduct; thereafter, at the disposition hearing, the juvenile court committed
Appellant to the Texas Juvenile Justice Department (TJJD) for an indeterminate
period of time, not to exceed his nineteenth birthday.
        Appellant challenges the legal and factual sufficiency of the evidence to
support the juvenile court’s findings at disposition that (1) commitment to TJJD was
in the best interest of Appellant; (2) reasonable efforts were made to prevent or
eliminate the need for Appellant to be removed from his home and make it possible
for him to return home; and (3) Appellant, in his home, cannot be provided the
quality of care and level of support and supervision that he would need to meet the
conditions of probation. See FAM. § 54.04(i)(1). We reverse and remand. 1
                                     I.   Factual Background
        During the summer of 2021, Appellant borrowed $140 from Kenneth Dunlap.
After not hearing from Appellant for a few weeks, Dunlap spoke to Appellant’s
grandfather concerning Appellant’s failure to repay the loan. Appellant learned of
this conversation from his older brother later that evening and was led to believe that
Dunlap had threatened his grandfather with a gun. Appellant went to Dunlap’s home
that evening and, without an invitation or consent, entered Dunlap’s home.
Appellant made racial slurs and struck Dunlap’s face and head with his fists and the



        1
          We note that the State did not file a brief. Former Brown County Attorney, Shane Britton, was
advised by the clerk of the court of the applicable briefing deadlines; however, he chose, once again, to
ignore them. This seems to be his custom despite our efforts to obtain his compliance with the requirements
of the Texas Rules of Appellate Procedure and the court’s deadlines. See In re L.W., No. 11-20-00165-CV,
2021 WL 126424, at *1 n.2 (Tex. App.—Eastland Jan. 14, 2021, pet. denied) (mem. op.); Reich v. State,
No. 11-18-00355-CR, 2020 WL 7034631, at *1–2 (Tex. App.—Eastland Nov. 30, 2020, no pet.) (mem.
op., not designated for publication). Nevertheless, Mr. Britton’s lack of respect for the court and the
appellate process did not interfere with our judicial responsibility—that is, under these circumstances, to
independently review and analyze the record before us and the merits of Appellant’s contentions and claims
of error.


                                                    2
butt of a gun. As a result, Dunlap sustained a black eye, a bruise on the side of his
face, a knot on the back of his head, and various injuries to his mouth. Appellant
was arrested shortly thereafter.
      The juvenile court held two detention hearings after Appellant’s arrest—the
first occurred within two working days of the arrest, and the second occurred
approximately two-and-a-half weeks later. At the first detention hearing, Brown
County Chief Juvenile Probation Officer Lisa Ritter testified about Appellant’s
previous supervision with the probation department, his history of assaultive
conduct, the nature of the assault that he committed against Dunlap, and the severity
of the injuries sustained by Dunlap. Bangs Police Chief Jorge Camarillo testified at
the first hearing about Dunlap’s injuries and stated that the assault Appellant
committed against Dunlap allegedly involved the use of a deadly weapon. The
juvenile court concluded from the testimony presented that probable cause existed
to find that Appellant had engaged in delinquent conduct and that, given the nature
of the offenses committed against Dunlap and Appellant’s history of having
committed a prior assault against an elderly individual, Appellant should be detained
for the next fifteen days because he could be a danger to himself or others.
      At the second detention hearing, Brown County Juvenile Probation Officer
Kendall Kent testified that the probation department recommended that Appellant’s
detention be continued because of the nature of the offenses he had committed
against Dunlap and his potential to be a danger to the community if he was released
from detention. The juvenile court adopted its findings from the first detention
hearing and determined that Appellant should remain detained until his adjudication
hearing.
      Appellant was confined in the Tom Green County Juvenile Justice
Department until his adjudication hearing commenced on July 21, 2021. At the


                                          3
adjudication hearing, the juvenile court found that all allegations against Appellant
were “true” beyond a reasonable doubt and adjudicated Appellant as a child who had
engaged in delinquent conduct.
      Approximately one-and-a-half weeks later, Appellant’s disposition hearing
was held. The evidence presented by the State focused primarily on three issues:
(1) Appellant’s lack of remorse; (2) Appellant’s previous probationary performance
pursuant to a deferred prosecution agreement; and (3) the social history and
disposition recommendation for the present adjudication that was completed by the
Brown County juvenile probation department. Kent testified, among other things,
about Appellant’s “cavalier, nonchalant” attitude upon his arrest and stated that
Appellant “didn’t seem to care about what had happened.” Ritter also testified that
she observed a “lack of remorse” from Appellant when she met with him a week
after he assaulted Dunlap.
      Prior to Appellant’s assault of Dunlap, Appellant had successfully completed
a five-month deferred prosecution probation term, which stemmed from an
allegation that Appellant had assaulted his grandfather. However, the evidence
revealed that this term of probation was not without its difficulties. Brown County
Juvenile Probation Officer Melissa Gomez testified that, with Appellant’s previous
term of probation, she had observed some disciplinary issues including instances of
Appellant yelling and cursing at his mother, threatening to hit her car, and “a couple
of disciplinary things at school.” Gomez also testified that scheduling issues with
Appellant’s mother, L.N., resulted in Gomez performing the majority of Appellant’s
“check-ins” at his school. These scheduling issues also affected Appellant’s ability
to attend counseling, which resulted in him attending only two sessions during the
five-month probationary period.




                                          4
       After his release from probation, Appellant’s school performance declined.
The evidence presented showed that Appellant quit football, failed his STAAR test,
and was failing language arts. Ritter testified that Appellant missed the last two
weeks of school because L.N. had withdrawn him from school; this withdrawal
prevented him from completing the grade that he was currently enrolled in. 2
       Ritter completed the social history and disposition recommendation and
testified that the juvenile department’s disposition recommendation for Appellant
was commitment to TJJD. The basis for this recommendation was three-fold:
(1) Appellant was ineligible for placement in any facility that the State had available;
(2) the risk and needs component of the department’s assessment indicated that
Appellant had a moderate risk of re-offending; and (3) the underlying adjudication
was comprised of three felony offenses that were committed in the same criminal
episode. In clarifying Appellant’s ineligibility for a post-adjudication placement,
Ritter testified that to receive funding from TJJD for placement in a proper facility,
the child must be classified as having a low risk to re-offend. Because Appellant
scored and was designated as a moderate risk to re-offend, TJJD refused to fund his
placement in any available facility.
       When questioned by Appellant’s trial counsel, Ritter detailed the
requirements of probation for a juvenile adjudicated delinquent. Specifically, Ritter
stated that psychiatric evaluations are not typically completed unless the probation
office considers placing the child in a residential facility; however, such an
evaluation had not been completed in this case. She also testified that a psychiatric
evaluation could help identify whether the juvenile needs more intensive counseling
or medication.


       2
         We note that Appellant provided evidence that he had completed the ninth grade and had yet to
begin the tenth grade at the time of his disposition.

                                                  5
      In support of his request to be placed on probation, Appellant presented
evidence concerning his understanding of the seriousness of the circumstances and
his ability to meet the requirements of probation. At the time of the disposition
hearing, Appellant had been detained in TJJD for a month and ten days. Appellant
testified that he (1) regretted his behavior, (2) would not be a danger to society if he
were released and placed on probation, (3) recognized the serious nature of the
offenses he had committed, and (4) would not commit another offense like this again.
Appellant admitted that he has anger issues and believed that he could benefit from
anger management counseling.
      L.N. testified that she called the juvenile probation department as Appellant
was completing his previous deferred prosecution probation in order to get advice
on how to deal with his anger issues. L.N. also testified that she welcomed any
assistance that could be provided in learning how to manage Appellant’s anger
issues, that she would be willing to take him to any scheduled medical appointments
and anger management classes, and that she would assure he took any prescribed
medications.
      With regard to the possibility of being placed on probation, Appellant testified
that he understood that probation, if granted, would be different from his previous
deferred prosecution probation. Appellant testified that he had a job before being
detained in TJJD and that he believed he would be able to work there again if
released. L.N. testified that she was committed to following through with everything
that Appellant would need to do if he was placed on a two-year probation term.
      The majority of the evidence that Appellant presented concerned his means of
transportation and the ability to make all necessary appointments if he were to be
placed on probation. In testifying about her responsibilities, L.N. stated that she
understood that she would need to get Appellant to appointments on time and that


                                           6
her parents would assist her with this responsibility. L.N. explained that during
Appellant’s previous term of probation, she often had to work when Appellant had
scheduled appointments that he was required, but failed, to attend; however, she
claimed that she would call and explain why Appellant would not be able to attend
an appointment. She also testified that COVID-19 hindered her ability to take him
to his scheduled appointments. When questioned about what had changed between
the end of Appellant’s previous term of probation and now, L.N. testified that she
had changed her work schedule to accommodate taking Appellant to his
appointments and that she had also confirmed with her employer that she would be
able to take time off work to provide transportation for Appellant.
      As for why his grandparents did not assist in taking him to his scheduled
appointments during his previous term of probation, Appellant explained that he did
not ask his grandparents to provide transportation for him at that time. Appellant
then clarified that this had changed since his previous term of probation and, prior
to his arrest, his grandparents helped drive him to work. Appellant’s grandfather
also testified that he would help provide transportation for Appellant if he was placed
on probation.
      L.N. testified there is no CPS or criminal history in her family. She also was
working two jobs at the time of the disposition hearing. L.N. testified that Appellant
would live with her if he was released from detention but that he would still spend a
significant amount of time at his grandparents’ house. Both L.N. and Appellant’s
grandparents lived five-to-ten minutes from Dunlap’s home. According to L.N., she
understood that, as a condition of probation, Appellant would not be allowed to have
any contact with Dunlap. She further stated that she would assure that he complied
with this condition.




                                          7
       With regard to Appellant’s withdrawal from school, L.N. stated that she did
not withdraw Appellant from school, did not condone the withdrawal, and expected
him to attend school. L.N. admitted that she had no knowledge of Appellant’s failing
grades. She testified that she valued her son having a good education and that, prior
to the grade in which he was enrolled, he had always made good enough grades to
participate in athletics.
       Appellant’s grandfather was the victim of the previous assaultive offense for
which Appellant received deferred prosecution.          He testified that, although
Appellant did not touch him during the previous incident, he had never seen
Appellant lose his temper like he did that day. Appellant’s grandfather further
testified that he believed Appellant had learned from his mistakes and that he
intended to help L.N. care for Appellant and provide any necessary means of
transportation. Although Appellant’s grandfather stated that he did not understand
why Appellant needed strict supervision before, he now understood the need for it
and agreed to watch out for Appellant more closely in the future.
       In pronouncing its disposition, the juvenile court stated that its decision was
based on the seriousness of the offenses that Appellant committed against Dunlap,
Appellant’s prior history of a similar violent offense, and the juvenile probation
department having “tried to deal with this situation, and it [was] continuing to get
worse.” The juvenile court then committed Appellant to TJJD stating that, for the
protection of Appellant and the community, probation was not appropriate.
                               II. Standard of Review
       A juvenile court possesses broad discretion to determine a suitable disposition
for a child who has been adjudicated delinquent. See FAM. § 54.04; In re T.E.G.,
222 S.W.3d 677, 679 (Tex. App.—Eastland 2007, no pet.). Thus, the juvenile
court’s discretionary decision to commit a child to TJJD is subject to review for an


                                          8
abuse of discretion. In re J.P., 136 S.W.3d 629, 632 (Tex. 2004); In re A.G., 292
S.W.3d 755, 760–61 (Tex. App.—Eastland 2009, no pet.); In re T.E.G., 222 S.W.3d
at 679. The test for an abuse of discretion is whether the juvenile court acted
arbitrarily or unreasonably—that is, without reference to guiding rules and
principles. In re T.E.G., 222 S.W.3d at 679. Under an abuse of discretion standard,
the legal and factual sufficiency of the evidence are relevant factors in assessing
whether the juvenile court abused its discretion. Id.
      Although juvenile cases are classified as civil proceedings, they are “quasi-
criminal” in nature. In re L.D.C., 400 S.W.3d 572, 574 (Tex. 2013); In re M.A.F.,
966 S.W.2d 448, 450 (Tex. 1998). As such, civil and criminal rules apply at different
stages of the same proceeding. In the Matter of I.F.M., 525 S.W.3d 884, 886 (Tex.
App.—Houston [14th Dist.] 2017, no pet.) (citing In re K.H., 169 S.W.3d 459, 462
(Tex. App.—Texarkana 2005, no pet.)).
      A juvenile court’s disposition finding, as in the case before us, need not be
supported by proof beyond a reasonable doubt. Therefore, we apply the civil
standards of review to determine the legal and factual sufficiency of the evidence to
support the juvenile court’s disposition decision. See In re A.G., 292 S.W.3d at 761;
In re T.E.G., 222 S.W.3d at 678–79. In a legal sufficiency analysis of the juvenile
court’s factual findings, we consider the evidence in the light most favorable to its
findings and indulge every reasonable inference that supports them. City of Keller v.
Wilson, 168 S.W.3d 802, 822 (Tex. 2005); In re A.G., 292 S.W.3d at 761; In re
T.E.G., 222 S.W.3d at 679. We credit favorable evidence if a reasonable factfinder
could and disregard contrary evidence unless a reasonable factfinder could not. City
of Keller, 168 S.W.3d at 827; In re A.G., 292 S.W.3d at 761. Because we recognize
that the factfinder is the sole judge of the witnesses’ credibility and the weight to be
given their testimony, we cannot substitute our judgment for that of the factfinder


                                           9
provided the evidence falls within the zone of reasonable disagreement. City of
Keller, 168 S.W.3d at 822; In re A.G., 292 S.W.3d at 761.
      In a factual sufficiency analysis, we consider and weigh all the evidence
presented and set aside a juvenile court’s determination only if it is so contrary to
the overwhelming weight of the evidence as to be clearly wrong and unjust. Cain v.
Bain, 709 S.W.2d 175, 176 (Tex. 1986); In re A.G., 292 S.W.3d at 761; In re T.E.G.,
222 S.W.3d at 679–80.
                                     III. Analysis
      The guiding principles for committing a child to TJJD are provided in the
Texas Family Code. When a juvenile court either places a child on probation outside
the child’s home or commits a child to TJJD, the court must include in its order its
determinations that (1) it is in the child’s best interests to be placed outside the
child’s home; (2) “reasonable efforts” were made to prevent or eliminate the need
for the child’s removal from the home and to make it possible for the child to return
to the child’s home; and (3) the child, in his home, cannot be provided the quality of
care and level of support and supervision that he needs to meet the conditions of
probation. FAM. § 54.04(i)(1). The juvenile court’s order in this case recited these
three findings.
      In the matter before us, Appellant argues that the evidence presented at the
disposition hearing is legally and factually insufficient to support each of the juvenile
court’s findings during disposition. Because Appellant challenges all disposition
findings, we shall discuss each determination in turn.
      A. The Child’s Best Interests Finding
      Appellant contends that the juvenile court did not find, either at the prior
detention hearings or at disposition, that it was in Appellant’s best interest to be
placed outside his home. We disagree.


                                           10
      We note that the juvenile court is not required to make a best interest finding
at the detention hearing stage. See FAM. § 54.01. Rather, to detain a child prior to
adjudication, the juvenile court must make a finding that detention is necessary
because one of five circumstances exists, which includes that the child “may be
dangerous to himself or may threaten the safety of the public if released.” Id.
§ 54.01(e)(4). Ultimately, the juvenile court found that Appellant could be a danger
to himself or others.
      In an original disposition, the juvenile court must find that protection or
rehabilitation is needed and that the child’s placement outside the home is in the best
interest of the child. FAM. § 54.04(c), (i)(1)(A); In re J.P., 136 S.W.3d at 632.
Further, in a juvenile case, the best interests of children who engage in serious and
repeated delinquent conduct are superseded to the extent that they conflict with
public safety. In re J.P., 136 S.W.3d at 633. Appellant and his mother both
acknowledged Appellant’s anger issues and his need for treatment. Despite this
acknowledgment, Appellant asserts that the record reveals that he did not show a
disregard for authority and was indeed remorseful for his actions because of the
altercation with Dunlap. However, the record is replete with evidence to the
contrary—that Appellant lacked remorse for his actions.
      Here, the juvenile court at the disposition hearing considered the seriousness
of the charged offenses in its determination to commit Appellant to TJJD. Appellant
was adjudicated for three felony offenses—injury to a disabled individual, burglary
of a habitation, and aggravated assault—and the evidence established the severity of
the injuries that Dunlap sustained. Testimony from the juvenile probation officers
showed that Appellant’s previous deferred prosecution probation concerned the
same type of offense—assault against an elderly individual—making the assault
committed against Dunlap the second assaultive offense of this nature that Appellant


                                          11
had perpetrated. Moreover, the evidence indicated that Appellant would be living
approximately five-to-ten minutes away from Dunlap’s home.
      Based on the applicable standards of review, we have reviewed the evidence
in the light most favorable to the juvenile court’s ruling. Irrespective of the
competing narratives and contentions advanced by Appellant, the record before us
contains sufficient evidence from which the juvenile court could have logically
concluded and inferred Appellant’s need for rehabilitation, the serious and repetitive
nature of his delinquent conduct, and the need to protect the safety of the public.
Accordingly, we hold that legally and factually sufficient evidence supports the
juvenile court’s best interest finding.
      B. The “Reasonable Efforts” Finding
      Appellant further contends that the evidence is legally and factually
insufficient to support the juvenile court’s “reasonable efforts” determination.
Specifically, Appellant argues that, because of his assaultive conduct, neither the
State nor the department made reasonable efforts to prevent or eliminate the need
for Appellant’s removal from his home or to make it possible for him to return to his
home. According to Appellant, while the juvenile court need not exhaust all
alternatives, here the juvenile court provided Appellant with no alternative
dispositions when it committed him to TJJD. Based on this record, we agree with
Appellant.
      Upon Appellant’s arrest, he was continuously detained in the Tom Green
County Juvenile Justice Center until the disposition hearing commenced. After his
arrest, there is no evidence of any efforts made by the State or the juvenile probation
department to return Appellant to his home with more stringent community
supervision conditions. Nor is there any evidence in the record that the juvenile
probation department even considered or evaluated this option.           Notably, the


                                          12
evidence before us demonstrates that the department made no efforts to secure
potential treatment options or alternative placements for Appellant, other than
commitment to TJJD. Further, no evidence was presented as to why commitment to
TJJD would be the best option to serve and accommodate Appellant’s rehabilitation
needs at this time.
      Nevertheless, the evidence in the record is rife with testimony concerning
Appellant’s prior probationary performance, which was undoubtedly wanting. But
Appellant was successfully released from that term of probation.            While this
testimony is helpful in evaluating the conditions and adequacy of Appellant’s home
environment, it cannot act as a substitute for the required reasonable efforts that must
be made and pursued by the State and the department to return Appellant to his home
after the instant transgression. See In re A.G., 292 S.W.3d at 762.
      Appellant does contend that less restrictive placement options were available
at this stage but denied to him because of the lack of state funding. However, this
argument is not persuasive because Appellant was not eligible for funding in a post-
adjudication setting or other facility because of his classification as a moderate risk
to re-offend.
      In the absence of alternative placement efforts by either the State or the
department, we conclude that the juvenile court abused its discretion when it
determined that reasonable efforts were made to return Appellant to his home
environment.    Here, although the evidence in support of the juvenile court’s
“reasonable efforts” finding may, arguably, survive a legal sufficiency challenge, it
cannot, on this record, survive a factual sufficiency challenge. Accordingly, we
sustain Appellant’s sole issue in part.




                                          13
      Because our holding on this point is dispositive of this appeal, we need not
address Appellant’s challenge to the third finding in the juvenile court’s order. See
TEX. R. APP. P. 47.1.
                               IV. This Court’s Ruling
      We reverse the juvenile court’s disposition order and remand this cause for a
new disposition hearing. See FAM. § 56.01(i).




                                              W. STACY TROTTER
                                              JUSTICE


September 29, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         14